

	

		II

		109th CONGRESS

		2d Session

		S. 2183

		IN THE SENATE OF THE UNITED STATES

		

			January 20, 2006

			Mr. Rockefeller (for

			 himself, Mr. Reid,

			 Mrs. Murray, Mr. Bingaman, Mrs.

			 Lincoln, Mr. Kennedy,

			 Mrs. Clinton, Mr. Lautenberg, Ms.

			 Stabenow, Mr. Durbin,

			 Mr. Kerry, Mr.

			 Schumer, Mr. Pryor,

			 Mr. Leahy, Mr.

			 Dayton, Mr. Jeffords,

			 Mr. Harkin, Ms.

			 Mikulski, Mr. Johnson,

			 Ms. Cantwell, Mr. Akaka, Mr.

			 Lieberman, Mr. Kohl,

			 Ms. Landrieu, Mr. Sarbanes, and Mrs.

			 Boxer) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To provide for necessary beneficiary protections in order

		  to ensure access to coverage under the Medicare part D prescription drug

		  program.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Requiring Emergency Pharmaceutical Access for Individual

			 Relief (REPAIR) Act of 2006.

			(b)Table of

			 contentsThe table of

			 contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Transition requirements.

					Sec. 3. Federal fallback for full-benefit dual eligible

				individuals for 2006.

					Sec. 4. Identifying full-benefit dual eligible individuals in

				data records.

					Sec. 5. Prohibition on conditioning Medicaid eligibility for

				individuals enrolled in certain creditable prescription drug coverage on

				enrollment in the Medicare part D drug program.

					Sec. 6. Ensuring that full-benefit dual eligible individuals

				are not overcharged.

					Sec. 7. Reimbursement of States for 2006 transition

				costs.

					Sec. 8. Facilitation of identification and enrollment through

				pharmacies of full-benefit dual eligible individuals in the Medicare part

				D drug program.

					Sec. 9. State health insurance program assistance regarding the

				new Medicare prescription drug benefit.

					Sec. 10. Additional Medicare part D informational

				resources.

					Sec. 11. GAO study and report on the imposition of co-payments

				under part D for full-benefit dual eligible individuals residing in a long-term

				care facility.

					Sec. 12. State coverage of non-formulary prescription drugs for

				full-benefit dual eligible individuals during 2006.

					Sec. 13. Protection for full-benefit dual eligible individuals

				from plan termination prior to receiving functioning access in a new part D

				plan.

				

			2.Transition

			 requirements

			(a)Requirement

				(1)In

			 generalSection 1860D–4(b) of the Social Security Act (42 U.S.C.

			 1395w–104(b)) is amended by adding at the end the following new

			 paragraph:

					

						(4)Formulary

				transitionThe sponsor of a prescription drug plan is required to

				provide at least a 30-day supply of any drug that a new enrollee in the plan

				was taking prior to enrolling in such plan. For individuals residing in a

				long-term care setting, the sponsor of a prescription drug plan is required to

				provide at least a 90-day supply of any drug such individual was taking prior

				to enrolling in such plan. A formulary transition supply provided under this

				section shall be made by the sponsor of a prescription drug plan without

				imposing any prior authorization requirements or other access restrictions for

				individuals stabilized on a course of treatment and at the dosage previously

				prescribed by a physician or recommended by a physician going forward.

						(5)Customer

				serviceThe sponsor of a prescription drug plan is required to

				provide—

							(A)accessible and

				trained customer service representatives available for full business hours from

				coast to coast to provide knowledgeable assistance to individuals seeking help

				with Medicare Part D including, but not limited to, beneficiaries, caseworkers,

				SHIP counselors, pharmacists, doctors, and caregivers;

							(B)at least one

				dedicated phone line for pharmacists with sufficient staff to reduce wait times

				for pharmacists seeking Medicare Part D assistance to no more than 20 minutes;

				and

							(C)sufficient staff

				to reduce wait times for all Medicare Part D-related calls to plan phone lines

				to no more than 20

				minutes.

							.

				(2)ApplicationThe

			 requirements under paragraphs (4) and (5) of section 1860D–4(b) of the Social

			 Security Act (42 U.S.C. 1395w–104(b)), as added by subsection (a), shall apply

			 to the plan serving as the national point of sale contractor under part D of

			 title XVIII of such Act.

				(b)Effective Date

			 and Enforcement

				(1)Effective

			 DateThe amendment made by subsection (a) shall take effect on

			 the date of enactment of this Act.

				(2)EnforcementThe

			 Secretary may impose a civil monetary penalty in an amount not to exceed

			 $15,000 for conduct that a sponsor of a prescription drug plan or an

			 organization offering an MA–PD plan knows or should know is a violation of the

			 provisions of paragraph (4) or (5) of section 1860D–4(b) of the Social Security

			 Act (42 U.S.C. 1395w–104(b)), as added by subsection (a). The provisions of

			 section 1128A of the Social Security Act (42 U.S.C. a–7a), other than

			 subsections (a) and (b) and the second sentence of subsection (f), shall apply

			 to a civil monetary penalty under the previous sentence in the same manner as

			 such provisions apply to a penalty or proceeding under subsection (a) of such

			 section 1128A(a).

				3.Federal fallback

			 for full-benefit dual eligible individuals for 2006

			(a)In

			 general

				(1)In

			 generalIf a full-benefit dual eligible individual (as defined in

			 section 1935(c)(6) of the Social Security Act (42 U.S.C. 1396u–5(c)(6))), or an

			 individual who is presumed to be such an individual pursuant to subsection (b),

			 presents a prescription for a covered part D drug (as defined in section

			 1860D–2(e) of such Act (42 U.S.C. 1395w–102(e))) at a pharmacy in 2006 and the

			 pharmacy is unable to locate or verify the individual's enrollment through a

			 reasonable effort, including the use of the pharmacy billing system or by

			 calling an official Medicare hotline, or to bill for the prescription through

			 the plan serving as the national point of sale contractor, the pharmacy may

			 provide a 30-day supply of the drug to the individual.

				(2)RefillThe

			 pharmacy may provide an additional 30-day supply of a drug if the pharmacy

			 continues to be unable to locate the individual's enrollment through such

			 reasonable efforts or to bill for the prescription through the plan serving as

			 the national point of sale contractor when a prescription is presented on or

			 after the date that a prescription refill is appropriate, but in no case after

			 December 31, 2006.

				(3)Cost-sharingThe

			 cost-sharing for a prescription filled pursuant to this subsection shall be

			 cost-sharing provided for under section 1860D–14(a) of the Social Security Act

			 (42 U.S.C. 1395w–114(a)).

				(b)Presumptive

			 eligibilityAn individual shall be presumed to be a full-benefit

			 dual eligible individual (as so defined) if the individual presents at the

			 pharmacy with—

				(1)a government

			 issued picture identification card;

				(2)reliable evidence

			 of Medicaid enrollment, such as a Medicaid card, recent history of Medicaid

			 billing in the pharmacy patient profile, or a copy of a current Medicaid award

			 letter; and

				(3)reliable evidence

			 of Medicare enrollment, such as a Medicare identification card, a Medicare

			 enrollment approval letter, a Medicare Summary Notice, or confirmation from an

			 official Medicare hotline.

				(c)Payments to

			 pharmacists

				(1)In

			 generalThe Secretary of Health and Human Services shall

			 reimburse pharmacists, to the extent that such pharmacists are not otherwise

			 reimbursed by States or plans, for the costs incurred in complying with the

			 requirements under subsection (a), including acquisition costs, dispensing

			 costs, and other overhead costs. Such payments shall be made in a timely manner

			 from the Medicare Prescription Drug Account under section 1860D–16 of the

			 Social Security Act (42 U.S.C. 1395w–116) and shall be deemed to be payments

			 from such Account under subsection (b) of such section.

				(2)Retroactive

			 application to beginning of 2006The costs incurred by a pharmacy

			 which may be reimbursed under paragraph (1) shall include costs incurred during

			 the period beginning on January 1, 2006, and before the date of enactment of

			 this Act.

				(d)Recovery of

			 costs from plans by Secretary not PharmaciesThe Secretary of Health and Human Services

			 shall establish a process for recovering the costs described in subsection

			 (c)(1) from prescription drug plans (as defined in section 1860D–1(a)(3)(C) of

			 the Social Security Act (42 U.S.C. 1394w–101(a)(3)(C))) and MA–PD plans (as

			 defined in section 1860D–41(a)(14) of such Act (42 U.S.C. 1395w–151(a)(14))) if

			 the Secretary determines that such plans should have incurred such costs.

			 Amounts recovered pursuant to the preceding sentence shall be deposited in the

			 Medicare Prescription Drug Account described in subsection (c)(1).

			4.Identifying

			 full-benefit dual eligible individuals in data records

			(a)In

			 generalThe Secretary of Health and Human Services and a

			 prescription drug plan or an MA–PD plan shall clearly identify all full-benefit

			 dual eligible individuals (as defined in section 1935(c)(6) of the Social

			 Security Act (42 U.S.C. 1396u–5(c)(6))) and reflect the low-income subsidy

			 status of such individual for each calender year (beginning with 2006) in every

			 data record file used to enroll or adjudicate claims for such

			 individuals.

			(b)EnrollmentFor

			 each calendar year (beginning with 2006) and for each Medicaid beneficiary who

			 is a full-benefit dual eligible individual (as so defined), the Secretary of

			 Health and Human Services shall—

				(1)identify in the

			 Medicare enrollment database that such individual has dual eligible status that

			 has been verified with a State or the District of Columbia; and

				(2)ensure that such

			 dual eligible status is reflected in each data file necessary to ensure that

			 such status is transmitted to a prescription drug plan or an MA–PD plan when

			 the Secretary certifies the enrollment of such an individual in a plan.

				(c)Definition of

			 MA–PD plan and prescription drug planFor purposes of this

			 section, the terms MA–PD plan and prescription drug

			 plan have the meaning given such terms in sections 1860D–1(a)(3)(C) and

			 1860D–41(a)(14) of the Social Security Act (42 U.S.C. 1395w–101(a)(3)(C);

			 1395w–151(a)(14)), respectively.

			5.Prohibition on

			 conditioning Medicaid eligibility for individuals enrolled in certain

			 creditable prescription drug coverage on enrollment in the Medicare part D drug

			 program

			(a)In

			 generalSection 1935 of the

			 Social Security Act (42 U.S.C. 1396v) is amended by adding at the end the

			 following:

				

					(f)Prohibition on

				conditioning eligibility for medical assistance for individuals enrolled in

				certain creditable prescription drug coverage on enrollment in medicare

				prescription drug benefit

						(1)In

				generalA State shall not condition eligibility for medical

				assistance under the State plan for a part D eligible individual (as defined in

				section 1860D–1(a)(3)(A)) who is enrolled in creditable prescription drug

				coverage described in any of subparagraphs (C) through (H) of section

				1860D–13(b)(4) on the individual's enrollment in a prescription drug plan under

				part D of title XVIII or an MA–PD plan under part C of such title.

						(2)Coordination of

				benefits with part D for other individualsNothing in this

				subsection shall be construed as prohibiting a State from coordinating medical

				assistance under the State plan with benefits under part D of title XVIII for

				individuals not described in paragraph

				(1).

						.

			(b)Nullification

			 of state plan amendments, redetermination of eligibilityIn the

			 case of a State that, as of the date of enactment of this Act, has an approved

			 amendment to its State plan under title XIX of the Social Security Act with a

			 provision that conflicts with section 1935(f) of such Act (as added by

			 subsection (a)), such provision is, as of such date of enactment, null and

			 void. The State shall redetermine any applications for medical assistance that

			 have been denied solely on the basis of the application of such a State plan

			 amendment not later than 90 days after the date of enactment of this

			 Act.

			6.Ensuring that

			 full-benefit dual eligible individuals are not overcharged

			(a)In

			 GeneralSection 1860D–14 of the Social Security Act (42 U.S.C.

			 1395w–114) is amended—

				(1)by redesignating

			 subsection (d) as subsection (e); and

				(2)by inserting

			 after subsection (c) the following new subsection:

					

						(d)Ensuring

				full-benefit dual eligible individuals are not overcharged

							(1)In

				generalThe Secretary shall, as soon a possible after the date of

				enactment of this subsection, establish processes for the following:

								(A)Tracking

				inappropriate paymentsThe Secretary shall track full-benefit

				dual eligible individuals enrolled in a prescription drug plan or an MA–PD plan

				to determine whether such individuals were inappropriately subject under the

				plan to a deductible or cost-sharing that is greater than is required under

				section 1860D–14.

								(B)Reduction in

				payments to plans and refunds to individualsIf the Secretary

				determines under subparagraph (A) that an individual was overcharged, the

				Secretary shall—

									(i)reduce payments

				to the sponsor of the prescription drug plan under section 1860D–15 or to the

				organization offering the MA–PD plan under section 1853 that inappropriately

				charged the individual by an amount equal to the inappropriate charges;

				and

									(ii)refund such

				amount to the individual within 60 days of the determination that the

				individual was inappropriately charged.

									If the

				Secretary does not provide for the refund under clause (i) within the 60 days

				provided for under such clause, interest at the rate established under section

				6621(a)(1) of the Internal Revenue Code of 1986 shall be payable from the end

				of such 60-day period until the date of the refund.(2)RequirementThe

				processes established under paragraph (1) shall provide for the ability of an

				individual to notify the Secretary if the individual believes that they were

				inappropriately subject under the plan to a deductible or cost-sharing that is

				greater than is required under section

				1860D–14.

							.

				(b)Report to

			 CongressNot later than January 1, 2007, the Secretary of Health

			 and Human Services shall submit a report to Congress on the implementation of

			 the processes established under subsection (d) of section 1860D–14 of the

			 Social Security Act (42 U.S.C. 1395w–114), as added by subsection (a).

			7.Reimbursement of

			 States for 2006 transition costs

			(a)Reimbursement

				(1)In

			 generalNotwithstanding

			 section 1935(d) of the Social Security Act (42 U.S.C. 1396u–5(d) or any other

			 provision of law, the Secretary of Health and Human Services shall reimburse

			 States for 100 percent of the costs incurred by the State during 2006 for

			 covered part D drugs (as defined in section 1860D–2(e) of such Act (42 U.S.C.

			 1395w–102(e))) for part D eligible individuals (as defined in section

			 1860D–1(a)(3)(A) of the Social Security Act (42 U.S.C. 1394w–101(a)(3)(A)))

			 which the State reasonably expected would have been covered under such part but

			 were not because the individual was unable to access on a timely basis

			 prescription drug benefits to which they were entitled under such part. Such

			 payments shall be made from the Medicare Prescription Drug Account under

			 section 1860D–16 of the Social Security Act (42 U.S.C. 1395w–116) and shall be

			 deemed to be payments from such Account under subsection (b) of such

			 section.

				(2)Retroactive

			 application to beginning of 2006The costs incurred by a State

			 which may be reimbursed under paragraph (1) shall include costs incurred during

			 the period beginning on January 1, 2006, and before the date of enactment of

			 this Act.

				(b)Recovery of

			 costs from plans by Secretary not StatesThe Secretary of Health and Human Services

			 shall establish a process for recovering the costs described in subsection

			 (a)(1) from prescription drug plans (as defined in section 1860D–1(a)(3)(C) of

			 the Social Security Act (42 U.S.C. 1394w–101(a)(3)(C))) and MA–PD plans (as

			 defined in section 1860D–41(a)(14) of such Act (42 U.S.C. 1395w–151(a)(14))) if

			 the Secretary determines that such plans should have incurred such costs.

			 Amounts recovered pursuant to the preceding sentence shall be deposited in the

			 Medicare Prescription Drug Account described in subsection (a)(1).

			(c)StateFor

			 purposes of this section, the term State includes the District

			 of Columbia.

			8.Facilitation of

			 identification and enrollment through pharmacies of full-benefit dual eligible

			 individuals in the Medicare part D drug

			 program

			(a)In

			 GeneralThe Secretary of Health and Human Services shall provide

			 for outreach and education to every pharmacy that has participated in the

			 Medicaid program under title XIV of the Social

			 Security Act, particularly independent pharmacies, on the

			 following:

				(1)The needs of

			 full-benefit dual eligible individuals and the challenges of meeting those

			 needs.

				(2)The processes for

			 the transition from Medicaid prescription drug coverage to coverage under such

			 part D for such individuals.

				(3)The processes

			 established by the Secretary to facilitate, at point of sale, identification of

			 drug plan assignment of such population or enrollment of previously

			 unidentified or new full-benefit dual eligible individuals into Medicare part D

			 prescription drug coverage, including how pharmacies can use such processes to

			 help ensure that such population makes a successful transition to Medicare part

			 D without a lapse in prescription drug coverage.

				(b)Holding

			 Pharmacies Harmless for Certain Costs

				(1)In

			 generalThe Secretary of Health and Human Services shall provide

			 for such payments to pharmacies as may be necessary to reimburse pharmacies

			 fully for—

					(A)transaction fees

			 associated with the point-of-sale facilitated identification and enrollment

			 processes referred to in subsection (a)(3); and

					(B)costs associated

			 with technology or software upgrades necessary to make any identification and

			 enrollment inquiries as part of the processes under subsection (a)(3).

					(2)TimePayments

			 under paragraph (1) shall be made with respect to fees and costs incurred

			 during the period beginning on December 1, 2005, and ending on June 1,

			 2006.

				(3)Payments from

			 accountPayments under paragraph (1) shall be made from the

			 Medicare Prescription Drug Account under section 1860D–16 of the Social

			 Security Act (42 U.S.C. 1395w–116) and shall be deemed to be payments from such

			 Account under subsection (b) of such section.

				9.State health

			 insurance program assistance regarding the new Medicare prescription drug

			 benefitDuring the period

			 beginning on the date that is 7 days after the date of enactment of this Act

			 and ending on May 15, 2006 (or a later date if determined appropriate by the

			 Secretary of Health and Human Services), the Secretary shall ensure that an

			 employee of the Centers for Medicare & Medicaid Services is stationed at

			 each State health insurance counseling program (receiving funding under section

			 4360 of the Omnibus Budget Reconciliation Act of 1990) in order to—

			(1)assist Medicare

			 beneficiaries and counselors under such program in better understanding the

			 Medicare prescription drug benefit under part D of title XVIII of the

			 Social Security Act; and

			(2)act as a liaison

			 to the Secretary and the Administrator of the Centers for Medicare &

			 Medicaid Services regarding issues related to oversight and enforcement of

			 provisions under the Medicare prescription drug benefit.

			10.Additional

			 Medicare part D informational resources

			(a)1-800-MEDICAREThe

			 Secretary of Health and Human Services shall increase the number of trained

			 employees staffing the toll-free telephone number 1–800–MEDICARE in order to

			 ensure that the average wait time for a caller does not exceed 20

			 minutes.

			(b)Pharmacy

			 hotlineThe Secretary of Health and Human Services shall—

				(1)establish a

			 toll-free telephone number that is dedicated to providing information regarding

			 the Medicare prescription drug benefit under title XVIII of the Social Security

			 Act to pharmacists; and

				(2)staff such

			 telephone number in order to ensure that the average wait time for a caller

			 does not exceed 20 minutes.

				(c)State health

			 insurance program hotlineThe Secretary of Health and Human

			 Services shall—

				(1)establish a

			 toll-free telephone number that is dedicated to providing information regarding

			 the Medicare prescription drug benefit under title XVIII of the Social Security

			 Act to counselors working in State health insurance counseling programs

			 (receiving funding under section 4360 of the Omnibus Budget Reconciliation Act

			 of 1990); and

				(2)staff such

			 telephone number in order to ensure that the average wait time for a caller

			 does not exceed 20 minutes.

				11.GAO study and

			 report on the imposition of co-payments under part D for full-benefit dual

			 eligible individuals residing in a long-term care facility

			(a)StudyThe

			 Comptroller General of the United States shall conduct a study on how mental

			 health patients who are full-benefit dual eligible individuals (as defined in

			 section 1935(c)(6) of the Social Security Act (42 U.S.C. 1396u–5(c)(6))) and

			 who reside in long-term care facilities, including licensed assisted living

			 facilities, will be affected by the imposition of co-payments for covered part

			 D drugs under part D of title XVIII of such Act. Such study shall include a

			 review of issues that relate to the potential harm of displacement due to an

			 inability to access needed medications because of such co-payments.

			(b)ReportNot

			 later than 6 months after the date of enactment of this Act, the Comptroller

			 General of the United States shall submit a report to Congress on the study

			 conducted under subsection (a) together with recommendations for such

			 legislation as the Comptroller General determines is appropriate.

			12.State coverage

			 of non-formulary prescription drugs for full-benefit dual eligible individuals

			 during 2006

			(a)State coverage

			 of non-formulary prescription drugs for full-benefit dual eligible individuals

			 during 2006For prescriptions

			 filled during 2006, notwithstanding section 1935(d) of the Social Security Act

			 (42 U.S.C. 1396v(d)), a State (as defined for purposes of title XIX of such

			 Act) may provide (and receive Federal financial participation for) medical

			 assistance under such title with respect to prescription drugs provided to a

			 full-benefit dual eligible individual (as defined in section 1935(c)(6) of such

			 Act (42 U.S.C. 1396v(c)(6)) that are not on the formulary of the prescription

			 drug plan under part D or the MA–PD plan under part C of title XVIII of such

			 Act in which such individual is enrolled.

			(b)Application

				(1)Medicare as

			 primary payerNothing in

			 subsection (a) shall be construed as changing or affecting the primary payer

			 status of a prescription drug plan under part D or an MA–PD plan under part C

			 of title XVIII of the Social Security Act with respect to prescription drugs

			 furnished to any full-benefit dual eligible individual (as defined in

			 section

			 1935(c)(6) of such Act

			 (42 U.S.C. 1396v(c)(6)) during 2006.

				(2)Third Party

			 LiabilityNothing in

			 subsection (a) shall be construed as limiting the authority or responsibility

			 of a State under section 1902(a)(25) of the Social Security Act (42 U.S.C.

			 1396a(a)(25)) to seek reimbursement from a prescription drug plan, an MA–PD

			 plan, or any other third party, of the costs incurred by the State in providing

			 prescription drug coverage during 2006.

				13.Protection for

			 full-benefit dual eligible individuals from plan termination prior to receiving

			 functioning access in a new part D plan

			(a)In

			 generalNotwithstanding any other provision of law, the Secretary

			 of Health and Human Services shall not terminate coverage of a full-benefit

			 dual eligible individual (as defined in section 1935(c)(6) of the Social

			 Security Act (42 U.S.C. 1396v(c)(6)) unless such individual has functioning

			 access to a prescription drug plan under part D or an MA–PD plan under part C

			 of title XVIII of such Act. Such access shall include entry of the individual

			 into the computer system of such plan and an acknowledgment by the plan that

			 the individual is eligible for a full premium subsidy under section 1860D–14 of

			 such Act (42 U.S.C. 1395w–114).

			(b)Effective

			 dateThis section shall take effect on the date of enactment of

			 this Act.

			

